Citation Nr: 1749768	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-61 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: reflux with hiatal hernia, dysphagia, duodenal and esophageal ulcers, post operative; reactive airway disease; and posttraumatic stress disorder (PTSD).

2.  The Veteran does not have service-connected disability or disabilities resulting in the loss, or permanent loss of use, of an extremity; impairment of vision; or ankylosis of a knee or hip; he is not service-connected for any disability involving burns or amyotrophic lateral sclerosis (ALS).


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and/or specially adapted equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107(b) (West 2014); 38 C.F.R. §§ 3.350 (a)(2), 3.808, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in February 2016, the RO notified the Veteran of the evidence needed to substantiate his claim for a certificate of eligibility for an automobile and/or specially adapted equipment.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2016 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not identified, and the evidence does not otherwise reflect, that there are any outstanding relevant private medical records.  The Veteran has not been afforded a VA examination in connection with his claim.  Such an examination is not necessary, however, because the evidence of record adequately reflects the current state of the Veteran's disabilities with regard to his claim for a certificate of eligibility for an automobile and/or specially adapted equipment.  There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.  

Moreover, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

To warrant entitlement to an automobile and adaptive equipment under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; a severe burn injury, where deep partial thickness or full thickness burns result in scar formation that causes contractures and limits motion of one or more extremities or the trunk and precludes effective operation of an automobile; or amyotrophic lateral sclerosis (ALS).  38 C.F.R. § 3.808(a),(b).

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(6).  

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. §§ 3.350(a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran is service-connected for the following disabilities: reflux with hiatal hernia, dysphagia, duodenal and esophageal ulcers, post operative; reactive airway disease; and PTSD.  He does not contend, nor does the evidence show, that he requires an automobile or adaptive equipment due to a severe burn injury.  Also, he is not service-connected for ALS, a knee or hip disability, or any disability that results in impaired vision.  He acknowledged in his December 2016 substantive appeal (VA Form 9) that he "may not have loss of use of one or both feet or hands."  He contends, however, that he experiences frequent flare ups of his service-connected disabilities (especially his reactive airway disease) that result in weakness and loss of mobility and that require him to attend medical appointments.  He needs a new automobile that he is able to operate in all kinds of weather and road conditions in order to attend these appointments.

The Veteran is competent to report the symptoms of his various disabilities and the impact of these disabilities on his daily life and the Board has no basis to challenge the credibility of his reports.  Nevertheless, he is only service-connected for reflux with hiatal hernia, dysphagia, duodenal and esophageal ulcers, post operative; reactive airway disease; and PTSD.  Regardless of his competent and credible reports, the Veteran does not experience the loss (or permanent loss of use) of an extremity, impairment of vision, or ankylosis of a knee or hip due to any service-connected disability.  Moreover, he is not service-connected for any disability involving burns or ALS.  Hence, the Veteran does not meet the criteria for a certificate of eligibility for an automobile and/or specially adapted equipment.

Although the Board is sympathetic to the Veteran's situation, it has no authority to create exceptions, or to overturn or to disregard the very specific limitations on the award of automobile benefits.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a certificate of eligibility for an automobile and/or specially adapted equipment must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is denied.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


